UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6226


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEREK DESHAUD FAULCON, a/k/a Pegleg,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cr-00055-MSD-DEM-1)


Submitted:   July 22, 2016                 Decided:   August 2, 2016


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Deshaud Faulcon, Appellant Pro Se. V. Kathleen Dougherty,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derek Deshaud Faulcon appeals the district court’s order

dismissing      his   motion   to   dismiss    the    indictment.        We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Faulcon, No. 2:13-cr-00055-MSD-DEM-1 (E.D. Va. Jan. 6,

2016).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument    would     not   aid   the   decisional

process.



                                                                         AFFIRMED




                                       2